Case: 17-50083      Document: 00514219310         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                      No. 17-50083
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           November 1, 2017

SCOTT W. GRAVES,                                                             Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellant

v.

GUADALUPE VALLEY REGIONAL MEDICAL CENTER,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-1017


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Scott W. Graves moves for leave to proceed in forma pauperis (IFP) in
appealing the district court’s dismissal of his 42 U.S.C. § 1983 complaint as
frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).
Graves alleged that the defendant provided inadequate medical care in
treating him for a gunshot wound to the head and releasing him in the custody
of police.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50083     Document: 00514219310     Page: 2   Date Filed: 11/01/2017


                                  No. 17-50083

      As a threshold matter, this court must determine whether it has
jurisdiction to entertain the appeal. Mosley v. Cozby, 813 F.2d 659, 660 (5th
Cir. 1987). A timely notice of appeal is mandatory and jurisdictional in a civil
case. Bowles v. Russell, 551 U.S. 205, 214 (2007). Graves’s notice of appeal,
which we consider filed no earlier than the date he signed it on January 23,
2017, is untimely from the district court’s November 17, 2016, order denying
Graves’s motion to amend his complaint. See FED. R. APP. P. 4(a)(1)(A) (a party
must file a notice of appeal in a civil case within 30 days of the order or
judgment). There is no basis to construe his notice of appeal as a motion for
extension of time under Federal Rule of Appellate Procedure 4(a)(5). Moreover,
his IFP motions are not the substantial equivalent of a notice of appeal for
purposes of invoking appellate jurisdiction. See Fischer v. U.S. Dep’t of Justice,
759 F.2d 461, 464 (5th Cir. 1985).
      Accordingly, this appeal is dismissed for lack of jurisdiction, and the
motion to appeal IFP is denied is as moot. See Bowles, 551 U.S. at 214.
APPEAL DISMISSED; MOTION DENIED AS MOOT.




                                        2